Citation Nr: 0721052	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right hand and 
arm disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and Mr. C. C.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for PTSD and for a right hand and arm disorder.

The issue of service connection for a right hand and arm 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA mental health professional diagnosed the veteran 
with PTSD, considering as a stressor a fire on the U.S.S. 
America when the veteran was aboard.

2.  Service records document that the veteran was aboard the 
U.S.S. America when a fire occurred in November 1972.


CONCLUSION OF LAW

The veteran has PTSD that was incurred as a result of a 
stressor that occurred during his service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in July 
2004 and March 2006.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate his claims for service connection, and to 
establish disability ratings and effective dates for the 
disabilities on appeal.  In the decision below, the Board 
grants the claim for service connection for PTSD.  As the 
Board has made a favorable decision in that appeal, the Board 
need not provide further notification or assistance to the 
veteran with regard to that claim.  The Board also does not 
need to discuss further VA's compliance with the laws and 
regulations involving notification and the development of 
evidence.

Service Connection for PTSD

The veteran contends that he has PTSD as a result of 
traumatic experiences during service.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  If the veteran did not engage in combat with 
the enemy, his lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case, the veteran has been diagnosed with PTSD.  VA 
mental health professionals diagnosed him as having PTSD in 
an intake consultation for mental health treatment in April 
2004, and on a PTSD examination in December 2004.  In the 
December 2004, the examiner noted the stressors the veteran 
had reported, and noted that the occurrence of one of the 
stressors, a fire onboard a ship, had been verified.  In that 
context, the examiner diagnosed PTSD.  The Board believes 
that implicit in the examiner's diagnosis of PTSD with the 
express notation that the stressor of the ship fire had been 
verified is a medical finding that the ship fire was a 
sufficient PTSD stressor.  Thus, the facts in this case meet 
the first and second requirements for service connection for 
PTSD.

The third and remaining requirement is evidence that a 
claimed in-service stressor occurred.  The veteran reports 
that his duties in service in Vietnam were in aircraft 
repair, particularly the repair of ejection seats on a 
particular type of airplane.  The history he provides and the 
assembled military records do not tend to show that he 
engaged in combat with the enemy.  Therefore, service records 
are necessary to corroborate the occurrence of a stressor 
reported by the veteran.

The veteran has reported three stressors during service: 1) a 
fire aboard the U.S.S. America while he was onboard; 2) 
sustaining injuries in an accident involving the equipment on 
an airplane; and 3) an incident in which the veteran was on 
an airplane that landed with mechanic problems and was 
surrounded by enemy forces.  With respect to the first 
reported stressor the claims file contains history of the 
America and a ship's log for that ship in November 1972.  
Those documents record the fire on that ship at that time.  
In a November 2004 deferred rating, the RO noted that records 
indicating that the veteran had dental treatment onboard the 
America around that time are sufficient to concede that the 
veteran was onboard the America during the fire.  As there 
are service records documenting a stressor reported by the 
veteran, the third requirement for service connection for 
PTSD is met.

In denying service connection for PTSD, the RO concluded that 
the veteran's presence onboard the America during the fire 
was not sufficiently traumatic to constitute a stressor for 
purposes of diagnosing PTSD.  The Board notes that whether an 
event constitute a stressor to a particular person is a 
matter for interpretation by a mental health professional.  
In this case, the VA psychologist who examined the veteran in 
December 2004 noted the verified ship fire stressor, and then 
proceeded to diagnose PTSD.  The fire on the U.S.S. America 
has in fact been corroborated.  

In summary, the facts in this case fulfill the three 
requirements for service connection for PTSD.  The Board 
therefore grants the appeal as to that claim.


ORDER

Entitlement to service connection for PTSD is granted.




REMAND

The veteran reports that he sustained an injury of his right 
hand and arm during service in an accident involving an 
aircraft.  In recent years, he has received treatment for 
right wrist pain and numbness, with findings of entrapment of 
the median nerve and ulnar nerves.  He contends that the 
current disorder resulted from the injury in service.  

The veteran's service medical records reflect that in April 
1973, x-rays of his right wrist and hand were ordered, his 
wrist arm was examined, and whirlpool treatments for his 
right arm were prescribed.  The assembled records do not 
provide further information the reason for examination and 
treatment of the right hand and arm.  The available treatment 
notes are from a dispensary at the Marine Corp Air Station at 
Beaufort, South Carolina.  The veteran reports that he filed 
a safety officer's report at the time of the accident.  

The post-service medical records do not address the etiology 
of the current neurological condition.  Additional 
information is needed regarding events affecting the 
veteran's right upper extremity in service, and the 
likelihood of a relationship between those events and a 
current disorder.  The Board will therefore remand the case 
for a search for additional service records, and for a 
medical examination to explore the likely etiology of the 
current disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request from the United 
States Army and Joint Services Records 
Research Center (JSRRC), or such other 
service department unit as may be 
appropriate, a search of accident reports 
for the veteran's unit, the VMFA-333, MAG-
31, at the Marine Corps Air Station at 
Beaufort, South Carolina, in April 1973, 
for an aircraft repair accident involving 
the veteran.

2.  The RO should schedule the veteran for 
a VA examination to address the likely 
etiology of any current musculoskeletal or 
neurological disability of the veteran's 
right hand and arm.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should express an opinion as to 
whether any current disorder of the right 
hand and arm is at least as likely as not 
(a 50% or higher degree of probability) 
causally related to service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


